Gileillan, G. J.
The slips introduced in evidence (Exhibits A to M) were sufficiently explained to show that they represented the quantity of wheat in bushels and pounds delivered on the occasions on which they were issued, and they were therefore evidence.
Whether there were, in addition, two loads of wheat for which the slips had been lost, was a question for the jury.
The error in admitting the returns of Linton & Co. was cured by the defendants’ own evidence, showing how much of the wheat it shipped to that firm; and it is demonstrable from the verdict that the jury could not have taken into account the prices in the returns, so that the error was without prejudice.
The plaintiff’s testimony as to the value at Angus of the wheat *319at the times of its delivery to defendants — October 17th, 19th, and 20th — was competent, and, especially as it was not contradicted, was sufficient. It must be assumed that a farmer raising and selling crops knowsJheir market value.
The jury may find a conversion prior to the time of the demand and refusal, if there be evidence to indicate an earlier date for the conversion in fact. In this case it indicates a conversion as early as the date of the last shipment by defendant to Linton & Co.,— October 25th, — when it ought to have completed the shipment. Evidence of the value within so short a time before that as the 17th, 19th, and 20th, without anything to suggest a -change in value, was evidence of value on the 25th.
But no conversion by Lemen was shown. He was merely the agent of the elevator company, and, as such,.received for it.the wheat. He was not responsible to the plaintiff for it, ..nor could he be .held liable fur’its coWersion by lJie cpmjnujy. He could be liable only for an actual conversion by him, or for actual participation in a conversion by the company, and there is no evidence of either.
The order must he reversed as to Lemen, and affirmed as to the other defendant.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 628.)
Petition forreargument denied June 25, 1894.